     Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 1 of 16                                                                      EXHIBIT 1
                                                                                                                                    PageID #: 708

 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Pennit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Southern District ofAlabama

                    SHUNTA DAUGHERTY
                                                                               )
                                Plaintiff                                      )
                                   V.                                          )          Civil Action No. 1: 17-cv-00072-CG-C
                        HAROLD HURST                                           )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                    Chief of Police Lawrence Battiste, City of Mobile Police Department
                                                      2460 Government Blvd, Mobile AL 36606
                                                        (Name of person to whom this subpoena is directed)

        .tf
        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See Attachment A


     Place: Nexus Caridades Attorneys, Inc.                                               Date and Time:
            44 Broad St, NW, Ste 200                                                                          07/05/2017 9:00 am
            Atlanta, GA 30303

     0 Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or



 I
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

     Place:

                                                                                      I   Date and T;me:



        The following provisions offed. R. Civ. P. 45 are attached - Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences ofnot doing so.
Date:         06/20/2017

                                   CLERK OF COURT
                                                                                            OR

                                            Signature of Clerk or Deputy Clerk


 The name, address, e-mail address, and telephone number ofthe attorney representing (name of party)
���������--
SHUNTA DAUGHERTY             - - --------- --- , who issues or requests this subpoena, are:
Mario Williams, 44 Broad St NW, Ste 200, Atlanta, GA 30303, 404-654-0244, mwilliams@nexuscaridades.com
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection ofpremises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 2 of 16        PageID #: 709



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 MOBILE DIVISION

  SHUNTA DAUGHERTY, individually,             )
  and as the administrator of the estate of   )
  MICHAEL DASHAWN MOORE,                      )
                                              )
        Plaintiff,                            )      Civil Action No.:
                                              )      1:17-cv-00072-CG-C
  v.                                          )
                                              )
  HAROLD HURST,                               )
  in his individual capacity,                 )
                                              )      JURY DEMANDED
        Defendant.                            )

   SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION OR OBJECTS
             OR TO PERMIT INSPECTIONS OF PREMISES
                        ATTACHMENT A

         This is "Attachment A" to the subpoena dated June 20, 2017 and

   addressed to Chief of Police Lawrence Battiste, City of Mobile Police

   Department. Pursuant to this subpoena in civil action 1:17-cv-00072-CG-C

   before the Mobile Division of the United States District Court for the Southern

   District of Alabama, please provide a certified copy of the following items:

         1. All emails regarding the fatal shooting of Michael Moore on June 13,

             2016. Please see attached ESI instructions and contact counsel for

             search term methodologies.

         2. All vehicle pursuit policies and procedures that were in effect on

             June 13, 2016.

                                      Page 1 of 5
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 3 of 16       PageID #: 710



         3. All use of force policies and procedures from January 1, 2010 through

            present, including the use of force policy and procedure that was in

            effect on June 13, 2016, the day of the subject shooting.

         4. All policies and procedures regarding vehicle stops that were in

            effect on June 13, 2016.

         5. All policies and procedures regarding emergency care protocol for a

            person who has been shot that were in effect on June 13, 2016.

         6. All use of force exams taken by Officer Harold Hurst during his

            entire time as MPD officer.

         7. All training videos viewed by Officer Hurst regarding use of deadly

            force, use of force, and traffic stops.

         8. Complete personnel file for Officer Hurst including all interview

            notes; written or recorded statements; references; records regarding

            resignation, termination or reasons for leaving employment;

            disciplinary records; job descriptions; job performance evaluations;

            reprimands; promotions; and commendations.

         9. All investigative files regarding investigations that involved Officer

            Hurst, including all supplemental reports and internal affairs files.

         10. All written or electronic applications for employment submitted to

            MPD by Harold Hurst.


                                       Page 2 of 5
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 4 of 16         PageID #: 711



         11. All documents that demonstrate the hiring process that applied to

            the hiring of Harold Hurst as a MPD Officer.

         12. All pre-employment exams of Officer Hurst, including the entire

            background investigation file; his psychological assessment; his pre

            poly graph questionnaire; and his poly-graph exam.

         13. All documents that demonstrate your agency sought background

            information from Officer Hurst’s former employers.

         14. All other files of Officer Hurst, including any files kept by the Chief

            or any other supervisory official.

         15. All documents that describe the manner in which Officer Hurst

            received notification of policy changes that applied to MPD Officers.

         16. All documents that demonstrate the procedures that Officer Hurst

            followed to acknowledge that he read policies and procedures

            applicable to him.

         17. A copy of the actual training manual that Officer Hurst received

            upon first being employed by MPD.

         18. All complaints made against Officer Hurst by non-police officials.

         19. All complaints made against Officer Hurst by police officials.

         20. All documents that show the phone number of Officer Hurst’s

            government issued phone.


                                       Page 3 of 5
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 5 of 16        PageID #: 712



         21. All policies and procedures regarding the reporting of use of force

            that were in effect on June 13, 2016.

         22. All supplemental reports regarding the shooting of Michael Moore

            on June 13, 2016.

         23. All use of force reports regarding the shooting of Michael Moore on

            June 13, 2016.

         24. All incident reports regarding the shooting of Michael Moore on June

            13, 2016.

         25. All photographs related to the shooting of Michael Moore on June 13,

            2016.

         26. A copy of all MPD Facebook entries from June 1, 2016 through the

            present.

         27. All files and documents, including all investigative files, regarding

            the falsifying of police records--see enclosed article to understand

            that subject matter to which we are referring.

         28. All video that captured the subject event on June 13, 2016.

         29. All video that captured the scene where the shooting took place.

            There were multiple MPD vehicles that arrived on scene. We want

            each video from each vehicle and all other video, including any

            phone or hand held cameras.


                                      Page 4 of 5
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 6 of 16        PageID #: 713



         30. All audio recordings, including 911 and radio communications,

            related to the subject incident on June 13, 2016 including any

            recordings of the two passengers of the subject vehicle.

         31. All documents that demonstrate the make, model and year of the

            MPD vehicle that Officer Hurst was driving on June 13, 2016.

         32. All documents that demonstrate the video recording system present

            in the MPD vehicle that Officer Hurst was driving on June 13, 2016.

         33. All policies and procedures regarding body cameras that were in

            effect on June 13, 2016.

         34. All documents that demonstrate body cameras issued out to officers

            from June 1, 2016 through June 13, 2016.

  Please refer to the attached Preservation of Evidence letter date June 20, 2016,

  and electronic discovery instructions.




                                       Page 5 of 5
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 7 of 16                     PageID #: 714




                          WILLIAMS OINONEN LLC
                                 THE GRANT BUILDING, SUITE 200
                                      44 BROAD STREET, NW
                                       ATLANTA, GA 30303
                              HTTP://WWW.GOODGEORGIALAWYER.COM
                                       TEL.: (404) 654-0288
                                       FAX: (404) 592-6225

                                            June 20, 2016


  SENT VIA HAND DELIVERY TO CLERK OF CITY AND EMAIL TO
  lisa.carrol@cityofmobile.org
  City of Mobile
  Attn: Sandy Stimpson, Mayor
  205 Government Street
  Mobile, AL 36602

         Re:     Preservation of evidence letter regarding officer involved shooting of Michael
                 Moore that occurred on or about June 13, 2016

  Dear Mayor Stimpson:

  My law firm represents the family of Michael Moore with respect to the officer involved
  shooting that led to Mr. Moore’s death.

  Foremost, please forward this preservation-of-evidence letter to all relevant persons, and
  third parties, immediately.

  This letter places you on notice to preserve all video, audio, investigative files, memorandums,
  notes, and all other information related to the officer involved shooting of Michael Moore.

  Please follow the enclosed instructions when preserving the evidence with respect to this
  preservation letter. The enclosed instructions represent the manner in which I will request that
  you produce this evidence in the upcoming civil trial.

  Specifically, we demand that you, other members of your agency, and relevant third parties
  known to you and your agency, maintain and preserve and thus not destroy, modify, alter, repair,
  or change in any manner the following information:

  1.   All video from each Mobile Police Department vehicle that was on the scene where the
       shooting of Michael Moore occurred;


                                                  1
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 8 of 16                      PageID #: 715
  Letter Re: Preservation of Evidence
  Given to Chief James Barber
  Chief of Mobile Police Department
  6/20/2016
  Page 2


  2.    All audio recordings from each Mobile Police officer that captured events at the scene
        where the shooting of Michael Moore occurred;

  3.    All audio recording related to the subject incident;

  4.    All audio recording of the two passengers of the subject vehicle that was stopped by the
        officer who fatally shot Michael Moore. We believe but are not sure that one passenger’s
        name is Robert and the other passenger’s name is Mark Amos;


  5.     All video from the University of South Alabama Hospital (USA) cameras that captured
        Mobile Police officers entering the hospital while Michael Moore was at that hospital. In
        this respect, we are demanding that you immediately contact USA and preserve all
        requested video footage, including video footage that captures the entries to the emergency
        room, the main entrance, the camera located on the cornet of Stanton and Wagner. I will
        eventually subpoena the serial numbers and sales records of these cameras as well as the
        footage from them;

  6.    All incident reports including supplemental reports regarding the subject shooting;

  7.    All investigative reports and files, including reports and files obtained from other law
        enforcement agencies related to the subject shooting;

  8.    The entire personnel filed of the officer, Harold “Harry” Hurst, who shot Michael Moore;

  9.    All files regarding Harold Hurst including any files kept by the Chief or other personnel of
        Mobile Police Department;

  10.   All pre-employment exams of Officer Harold Hurst, including the entire background
        investigation file; his psychological assessment; his pre poly graph questionnaire; and his
        poly-graph exam;

  11.   All documents that demonstrate your agency sought background information from Harold
        Hurst former employers;

  12.   All policies, procedures, orders, general orders, rules, regulations and other documents that
        were effective at the time of the subject shooting regarding the use of deadly force; use of
        force; traffic stops; emergency care protocol for a person shot.

  13.   All 911 audio regarding this incident;

  14.   All radio communication regarding this incident;
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 9 of 16                         PageID #: 716
  Letter Re: Preservation of Evidence
  Given to Chief James Barber
  Chief of Mobile Police Department
  6/20/2016
  Page 3


  15.   All dash cam video from each car that was at the scene of the subject incident;

  16.   All training profiles;

  17.   All training manuals that were used to train Harold Hurst;

  18.   All training video that officer Hurst has viewed in the area of use of deadly force, use of
        force, and traffic stops;

  19.   All training exams taken by Harold Hurst;

  20.   All complaints made by citizens against Harold Hurst;

  21.   All complaints made by employees of Mobile Police department against Harold Hurst;

  22.   All data that demonstrates the manner in which Harold Hurst and other Mobile officers
        receiving training updates;

  23.   All data that demonstrates the manner in which Harold Hurst and other Mobile officers
        receiving notifications from Mobile Police Department;

  24.   All city council meeting regarding the subject shooting;

  25.   All request for an attorney opinion, including any request to your city attorney, regarding
        the subject shooting;

  26.   All video of council meetings in which any matter related to the subject meeting occurred;

  27.   All documents that demonstrate the a special session occurred regarding the subject
        shooting;

  28.   All documents that demonstrate that a closed meeting (not open to the public) occurred
        regarding the subject shooting;

  29.   All letters received by the City regarding the subject shooting; and

  30.   All documents that demonstrate the hiring process that applied to hiring Harold Hurst as a
        Mobile Police officer.

  This list is not exhaustive. As stated earlier: preserve all information related to the subject
  shooting.
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 10 of 16                        PageID #:
                                     717
 Letter Re: Preservation of Evidence
 Given to Chief James Barber
 Chief of Mobile Police Department
 6/20/2016
 Page 4


 As you know, failure to preserve evidence can create a presumption that the destroyed evidence
 favored the claims that the Estate of Michael Moore is going to make against members of your
 agency. Govern yourself accordingly.

 Please contact me if you have any confusion related to any part of this letter. Failure to contact
 me—within in 7 days of June 20, 2016—about any confusion related to this letter will be
 deemed an admission that all relevant persons fully understand the requests made herein.

 I wish you and your agency the best.


                                               Sincerely,

                                               s/MARIO WILLIAMS

                                               MARIO WILLIAMS
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 11 of 16                              PageID #:
                                     718



                                                Instructions


 Electronic Documents

 Image File Format: All images, paper documents scanned to images, or rendered ESI should be
 produced as 300 dpi single page Tagged Image File Format (TIFF) files. They should be uniquely and
 sequentially bates numbered with an endorsement on each page. All MS Excel files and exception
 documents should be produced in their native format along with a placeholder referencing the
 documents bates.

 Image Cross Reference File: Images should be accompanied by a cross reference file that associates
 each bates number with a corresponding single‐page TIFF image file. The file extension for this cross
 reference should be .OPT.

 Relativity Load File: Images should also be accompanied by a “text load file” (DAT file).

         DAT file should be in an ASCII text delimited file using the following delimiters:

          ASCII:020 for Column
          ASCII:254 for Quote
          ASCII:174 for Newline

         The text file should contain hyperlinks to applicable native files (mentioned above). There
          should be one line for every document in the production and it must contain a field listing of the
          metadata fields in the order they appear within the data file.
         The path to the extracted text/OCR text for each document should also be included in the DAT
          file. Each document should be as a separate single text file named matching the PRODBEGDOC.



 Hard Copy Documents

         All hard copy documents should reflect accurate document unitization including attachments
          and container information using the ParentID, AttachID, ProdBegAttach and ProdEndAttach
          fields.
         All hard copy documents should be produced in black and white TIFF format unless the image
          requires color. Images requiring color shall be produced as color 300 dpi single‐page JPEG files.



 Required Metadata/Database Fields



                                                                                               eDocs
                                                            Field         Field       Hard
  Field Name             Field Description                                                      and
                                                            Type          Value       Copy
                                                                                               Emails
                         Starting Bates (including
  DOCID                                                      Text           255          X       X
                         prefix)
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 12 of 16               PageID #:
                                     719


                                                                                eDocs
                                                  Field       Field      Hard
  Field Name      Field Description                                              and
                                                  Type        Value      Copy
                                                                                Emails
                  Starting Bates (including
  ProdBegDoc                                       Text        255        X       X
                  prefix)
                  Ending Bates (including
  ProdEndDoc                                       Text        255        X       X
                  prefix)
                  Starting Bates number of
  ProdBegAttach   first attachment (including      Text        255        X       X
                  prefix)
                  Ending Bates number of last
  ProdEndAttach   attachment (including            Text        255        X       X
                  prefix)
                  Unique number assigned to
  GroupID         all members of a family for      Text        255        X       X
                  EVERY document
                  Parent’s starting Bates –
  ParentID        populated for all children       Text        255        X       X
                  documents
                  Child document list –
  AttachID        populated for all parent         Text        255        X       X
                  documents
                  Custodian or Source
  Custodian       formatted Last, First or ABC   Long Text   Unlimited    X       X
                  Company
                  Company or Organization
  Organization                                   Long Text   Unlimited    X       X
                  submitting data
                                                  Whole
  PageCount       Page Count                                    10        X       X
                                                 Number
                  Name of the file as it
  FileName        appeared in its original       Long Text   Unlimited            X
                  location
  FileSize        File Size in bytes              Integer       10        X       X
                  Extension for the file (i.e.
  FileExtension                                    Text         10                X
                  .doc; .pdf)
                  Document’s original source
  Source                                         Long Text   Unlimited            X
                  – full folder path
                  Recipient formatted Last       Multiple
  Email_To                                                   Unlimited            X
                  Name, First Name               Choice
                  Author of email formatted       Single
  Email_From                                                 Unlimited            X
                  Last Name, First Name          Choice
                  Carbon Copy Recipients ‐
                                                 Multiple
  Email_CC        formatted Last Name, First                 Unlimited            X
                                                 Choice
                  Name
                  Blind Carbon Copy
                                                 Multiple
  Email_BCC       Recipients ‐ formatted Last                Unlimited            X
                                                 Choice
                  Name, First Name
Case 1:17-cv-00072-TFM-C Document 128-1 Filed 08/04/19 Page 13 of 16                PageID #:
                                     720


                                                                                 eDocs
                                                   Field       Field      Hard
  Field Name      Field Description                                               and
                                                   Type        Value      Copy
                                                                                 Emails
                  Document Date for eDocs                     MM/DD/Y
  DocDate                                           Date                           X
                  formatted MM/DD/YYYY                          YYY
                  Date Email was sent                         MM/DD/Y
  DateSent                                          Date                           X
                  formatted MM/DD/YYYY                          YYY
                  Time Email was sent
  TimeSent                                          Text         10                X
                  formatted MM/DD/YYYY
                  Date Email was received                     MM/DD/Y
  Date Received                                     Date                           X
                  formatted MM/DD/YYYY                          YYY
                  Time Email was received
  TimeReceived                                      Text         10                X
                  formatted MM/DD/YYYY
                  Date created formatted                      MM/DD/Y
  DateCreated                                       Date                           X
                  MM/DD/YYYY                                    YYY
                  Date Last Modified                          MM/DD/Y
  DateLastMod                                       Date                           X
                  formatted MM/DD/YYYY                          YYY
                  eDoc, Email, Attachment or
  RecordType                                        Text         60                X
                  Hard Copy
                  Current File Path location to
  NativeLink                                      Long Text   Unlimited            X
                  the Native File
                  Current File Path location to
  TextLink                                        Long Text   Unlimited    X       X
                  the .txt File
  6/15/2017                      Mobile chief disciplines
              Case 1:17-cv-00072-TFM-C         Document   officers,128-1
                                                                    says falsified cases08/04/19
                                                                                Filed   could number inPage
                                                                                                       thousands
                                                                                                               14| AL.com
                                                                                                                    of 16   PageID #:
                                                                       721


                                                                               Alabama



                                                                         ADVERTISING




Mobile chief disciplines oﬃcers, says falsiﬁed
cases could number in thousands

       By John Sharp | jsharp@al.com
       Email the author | Follow on Twitter
       on December 12, 2013 at 6:12 PM, updated January 22, 2014 at 7:18 PM



MOBILE, Alabama – Four Mobile police oﬃcials were demoted and suspended this week for their involvement in what new Chief
James Barber calls a "systemic misconduct" of reporting burglary‑related crimes within the First Precinct.

The suspensions and charges resulted from a series of disciplinary hearings before a trial board of high‑ranking police oﬃcers
that took place from Nov. 22 to Dec. 9.

Capt. Eddie Patrick was relieved Thursday morning of his command duties, was demoted from captain to lieutenant and was
suspended 200 consecutive hours for conduct unbecoming, failure to supervise and failure to obey a direct order. He was
transferred to work in the department's support services.

Patrick, as captain, was not terminated from the department because "there was no indication he was making" the false entries
himself, Barber said.

"But he was responsible for ensuring the accuracy of those reports submitted to him and given to him on a daily basis," Barber
said during a news conference at police headquarters Thursday. "It was a unanimous decision by the trial board that a demotion
was in order."

Others disciplined included: Oﬃcer Scott Davis, who was in general investigation detail, was suspended 240 consecutive working
hours for conduct unbecoming and submitting false entries; Cpl. Damian Colvin, also in general investigation detail, was
suspended 120 hours for conduct unbecoming and submitting false entries; and Sgt. Joe Wolfe, supervisor of general


  http://blog.al.com/live/2013/12/four_police_suspensions_includ.html                                                                   1/3
   6/15/2017                      Mobile chief disciplines
               Case 1:17-cv-00072-TFM-C         Document   officers,128-1
                                                                     says falsified cases08/04/19
                                                                                 Filed   could number inPage
                                                                                                        thousands
                                                                                                                15| AL.com
                                                                                                                     of 16   PageID #:
                                                                        722
investigation detail, who was demoted to corporal and suspended 160 consecutive hours for failure to supervise and submitting
false entries.

Two unnamed oﬃcers, who were initially charged in the investigation, were found not guilty. Oﬃcer Anthony Sanchez, who was
also involved in the misreporting, resigned in June.

Mobile Mayor Sandy Stimpson has been briefed on the disciplinary matters. As mayor, he has the ﬁnal say on punishment and
has "concurred" with the trial board's ﬁndings, Barber said.

"This is an example of systematic misconduct," Barber said. "You have almost an entire unit that is under direct supervision of a
captain that, almost to a man, was committing the same act. It's pretty telling of an environment that allows it to happen."

The disciplinary action comes after an internal investigation, which was completed in early November, identiﬁed 85 reports of
either burglary or burglary‑related oﬀenses downgraded to a lesser crime of criminal mischief, misconduct or theft. The
incidences were concentrated within the First Precinct, and did not involve any other oﬃcer or unit within the department, Barber
said.

The examination consisted of reporting from January to June.

The chief said there could be more incidences ‑‑ possibly "hundreds if not thousands" of reports ‑‑ and requested that the public
come forward if they feel their cases were not handled properly. Lt. Roy Hodge, a 30‑year veteran of the department, has been
installed as the interim captain of the precinct.

"We are rebuilding this," Barber said about the handling of cases and crime reporting within the precinct. "There is a new
supervisor going over it. They will be contacting the victims in these 85 cases."

He added, "At some point you have to stop and move forward. But we'd certainly like to hear from people who feel their cases
were not handled properly. We'd like to hear from them."

The misreporting of burglary cases ﬁrst surfaced in June after former Police Chief Micheal Williams told the Mobile City Council
that an initial investigation unveiled seven burglary reports that were misclassiﬁed to criminal mischief. He authorized an
internal probe to handle the matter.

But the issue blew up during last summer's mayoral campaign after then‑challenger Stimpson called on incumbent Mayor Sam
Jones to authorize an external audit of the department's crime reporting. Stimpson also called on Williams to complete the
investigation before the Aug. 27 election date.

That didn't happen, but Williams announced before his retirement in October that there were 108 reports of property
crimes that were misclassiﬁed.


"It's pretty telling of an                                     Barber said it would only be "speculation" on his part on whether the timing of the
                                                               investigation's completion was political, saying he wasn't chief at the time and
environment that allows it                                     was unaware of where the probe stood.
to happen." ‑ Police Chief                                     Barber also declined to say why the misreporting took place, adding that the
James Barber                                                   oﬃcers can appeal their suspension to the Mobile County Personnel Board. The
                                                               suspensions are in eﬀect early next month, but it's unclear whether they will be
                                                               appealed.

Donald Dees, personnel director with the board, could not be reached for comment.




   http://blog.al.com/live/2013/12/four_police_suspensions_includ.html                                                                      2/3
  6/15/2017                      Mobile chief disciplines
              Case 1:17-cv-00072-TFM-C         Document   officers,128-1
                                                                    says falsified cases08/04/19
                                                                                Filed   could number inPage
                                                                                                       thousands
                                                                                                               16| AL.com
                                                                                                                    of 16                      PageID #:
                                                                       723
Barber said he did not believe there was any pressures put on the oﬃcers to change the reports, thereby making the city's crime
statistics appear more favorable. Two oﬃcers interviewed by AL.com last summer said that oﬃcers have approached them to
complain that they felt pressured to reduce charges on incident reports whenever possible.

"There is no pressure to change reports, I can assure you of that," Barber said. "That's not what was occurring here. This was no
eﬀort to address crime. This was an eﬀort to conceal the existence of crime."

Patrick became the second captain in as many days to be publicly denounced by the new chief, who said he wants to move the
department forward.

Capt. Carla Longmire of the Third Precinct faces disciplinary action on Monday before a panel of oﬃcers for alleged sexual
conduct while on the job with Oﬃcer Bradley Lathan. Longmire is charged with unbecoming conduct and failure to supervise and
Lathan was charged with unbecoming conduct, untruthfulness during an investigation and disobedience of orders. Both remain
on duty.

The city currently has 10 captains.

"I can't even put into words for you to say how disappointed I am to discuss the internal disciplinary matters of the Police
Department," Barber said. "It's a very distracting thing for me to have to deal with this at a time when we are trying to push the
department in a new direction."

He added, "It's very necessary any systematic misconduct in this organization is dealt with strictly and properly. Would I rather be
talking to you about the successes we are having? Sure. I would tell you that 99 percent of the oﬃcers out there are doing a
fantastic job each day. They answer 22,000 calls for service a year and I'm very proud of them. I do this so they do not have an
organization in which this type of activity is allowed to happen."




                            Registration on or use of this site constitutes acceptance of our User Agreement and Privacy Policy

                            © 2017 Alabama Media Group. All rights reserved (About Us).
                            The material on this site may not be reproduced, distributed, transmitted, cached or otherwise used, except with the prior written permission
                            of Alabama Media Group.

                            Community Rules apply to all content you upload or otherwise submit to this site.

                              Ad Choices




  http://blog.al.com/live/2013/12/four_police_suspensions_includ.html                                                                                                  3/3
